     Case 3:19-cv-08136-ROS-JZB Document 49 Filed 07/08/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Joanna Newman, et al.,                           No. CV-19-08136-PCT-ROS (JZB)
10                  Plaintiffs,                        ORDER
11    v.
12    County of Yavapai, et al.,
13                  Defendants.
14
15          Pursuant to the parties’ stipulation, and good cause appearing,
16          IT IS ORDERED the Stipulation (Doc. 45) is GRANTED. Pursuant to Federal
17   Rule of Civil Procedure 41, all claims against the following parties are dismissed with
18   prejudice with each party to bear its own fees and costs: Yavapai County, Sheriff Scott
19   Mascher, and all John and Jane Doe Detention Officer Defendants.
20          IT IS FURTHER ORDERED the Motion for Judgment on the Pleadings (Doc.
21   40) and Motion to Stay (Doc. 41) are DENIED AS MOOT.
22          Dated this 8th day of July, 2020.
23
24
25                                                     Honorable Roslyn O. Silver
                                                       Senior United States District Judge
26
27
28
